Case 1:20-cv-02478-AT Document16 Filed 08/10/20 Page 1 of 1
EISENBERG @ BAUM

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 8/10/2020
Via ECF:
Honorable Analisa Torres
Daniel Patrick Moynihan
United States Courthouse

500 Pearl St. New York, NY 10007

Re: Wanner v. City of New York
Case No.: 1:20-cv-02478-AT

Dear Judge Torres:

I am writing on behalf of Plaintiff, in response to Your Honor’s August 5, 2020 deadline
to submit a Joint Letter and Case Management Plan. Plaintiff served Defendant, City of New
York, with the summons and Complaint on June 16, 2020 (ECF #14). To date, Defendant has not
filed an answer. In addition, Defendant has failed to make any appearance in this action and has
failed to provide any explanation for its failure to appear. Federal Rule of Civil Procedure
12(a)(1)(A)(i) requires that a defendant serve an answer within 21 days after service of summons
and complaint.

Plaintiff requests that the initial conference be adjourned and he be granted leave to file a
motion for default judgment to be entered against Defendant pursuant to Fed. R. Civ. P. 55 and
Local Civil Rule 55.2

GRANTED. The initial pretrial conference scheduled Respectfully Submitted,
for August 12, 2020 is ADJOURNED to September
10, 2020, at 10:20 am. By September 3, 2020, the EISENBERG & BAUM, LLP

parties shall file their joint letter and proposed case B a
y:

management plan, or Plaintiff shall move for a -
Andrew Rozynski, Esq.

 

default judgment. ’
24 Union Square East, Fourth Floor
New York, NY 10003
SO ORDERED. (212) 353-8700
; ARozynski@eandblaw.com
Dated: August 10, 2020 Attorneys for Plaintiff

New York, New York

O4-

ANALISA TORRES
United States District Judge

EISENBERG & BAUM, LLP
24 UNION SQUARE EAST FOURTH FLOOR NEW YORK NY 10003
PH 212 353 8700 FAX 212 353 1708

EandBLaw.com
